


Exhibit 10.3


NONQUALIFIED STOCK OPTION AGREEMENT
(Form 0001)


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN


This Nonqualified Stock Option Agreement (this “Agreement”), effective as of the
Date of Grant (as defined below), is between Hilton Worldwide Holdings Inc., a
Delaware corporation (the “Company”), and the Participant (as defined below).


WHEREAS, the Company has adopted the Hilton Worldwide Holdings Inc. 2013 Omnibus
Incentive Plan (the “Plan”) in order to provide additional incentives to
selected officers and employees of the Company and its Subsidiaries; and


WHEREAS, the Committee (as defined in the Plan) responsible for administration
of the Plan has determined to grant an option to the Participant as provided
herein and the Company and the Participant hereby wish to memorialize the terms
and conditions applicable to the Option (as defined below);


NOW, THEREFORE, the parties hereto agree as follows:


1.Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan. The following terms shall have the following
meanings for purposes of this Agreement:


(a)“Agreement” shall mean this Nonqualified Stock Option Agreement including
(unless the context otherwise requires) the Award Notice and the appendix for
non-U.S. Participants attached hereto as Appendix B.


(b) “Award Notice” shall mean the notice to the Participant attached hereto as
Exhibit A.


(c)“Exercise Price” shall mean the “Exercise Price” listed in the Award Notice.


(d)“Date of Grant” shall mean the “Date of Grant” listed in the Award Notice.


(e)“Participant” shall mean the “Participant” listed in the Award Notice.


(f)“Restrictive Covenant Violation” shall mean the Participant’s breach of the
Restrictive Covenants listed on Appendix A or any covenant regarding
confidentiality, competitive activity, solicitation of the Company’s vendors,
suppliers, customers, or employees, or any similar provision applicable to or
agreed to by the Participant.


(g) “Shares” shall mean the number of shares of Common Stock listed in the Award
Notice as “Number of Shares Subject to Option”.


2.Grant of Options.


(a)Effective as of the Date of Grant, for good and valuable consideration, the
Company hereby irrevocably grants to the Participant the right and option (the
“Option”) to purchase all or any part of the Shares, subject to, and in
accordance with, the terms, conditions and restrictions set forth in the Plan
and this Agreement.


(b)The Option is not intended to qualify as an Incentive Stock Option within the
meaning of Section 422 of the Code.


(c)This Agreement shall be construed in accordance and consistent with, and
subject to, the terms of the Plan (the provisions of which are incorporated
hereby by reference); and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan. In the event of any conflict between one or more of this
Agreement, the Award Notice and the Plan, the Plan shall govern this Agreement
and the Award Notice, and the Agreement (to the extent not in conflict with the
Plan) shall govern the Award Notice.


3.Exercise Price. The price at which the Participant shall be entitled to
purchase the Shares upon the exercise of the Option shall be the Exercise Price
per share, subject to adjustment as provided in Section 9.



1

--------------------------------------------------------------------------------




4.Exercisability of Option. The Option shall become vested and exercisable in
accordance with the schedule set forth on the Award Notice.


5.Duration of Option. The Option shall be exercisable to the extent and in the
manner provided herein for a period of ten (10) years from the Date of Grant
(the “Option Period”); provided, however, that the Option may be earlier
terminated as provided in Section 7 hereof.


6.Manner of Exercise and Payment.


(a)Subject to the terms and conditions of this Agreement and the Plan, the
Option may be exercised by delivery of written or electronic notice to the
Company in the manner prescribed in Section 7(d) of the Plan and as otherwise
set forth by the Committee from time to time. Such notice shall set forth the
number of Shares in respect of which the Option is being exercised and shall be
signed by the person or persons exercising the Option. In the event the Company
has designated an Award Administrator (as defined below), the Option may also be
exercised by giving notice (including through electronic means) in accordance
with the procedures established from time to time by the Award Administrator.
Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part, provided that partial
exercise shall be for whole shares of Common Stock only.


(b)Upon exercise of the Option pursuant to Section 6(a), unless otherwise
determined by the Committee, the Company shall withhold a number of Shares
otherwise deliverable to the Participant to pay the full purchase price for the
Shares in respect of which the Option is being exercised and the minimum
applicable withholding taxes, liabilities, and obligations (“Withholding Taxes”)
associated with such exercise. Notwithstanding the foregoing, unless otherwise
determined by the Committee, Participant may otherwise elect to make all or a
portion of such payments in cash, check, cash equivalent and/or Shares, or as
provided in Section 14(d) of the Plan. The number of Shares to be withheld or
otherwise used for payment shall be calculated using the closing price per Share
on the New York Stock Exchange (or other principal exchange on which the Shares
then trade) on the trading day immediately prior to the date of delivery of the
Shares.


(c)Upon receipt of the notice of exercise and any payment or other documentation
as may be necessary pursuant to Sections 6(a) and 6(b) relating to the Shares in
respect of which the Option is being exercised, the Company shall, subject to
the Plan and this Agreement, take such action as may be necessary to effect the
transfer to the Participant of the number of Shares as to which such exercise
was effective.


(d)The Participant shall not be deemed to be the holder of, or to have any of
the rights and privileges of a stockholder of the Company (including the right
to vote or receive dividends) in respect of, Shares purchased upon exercise of
the Option until (i) the Option shall have been exercised pursuant to the terms
of this Agreement and the Participant shall have paid the full purchase price
for the number of Shares in respect of which the Option was exercised and any
applicable Withholding Taxes and (ii) the Company shall have issued the Shares
in connection with such exercise.


7.Termination of Employment.


(a)Subject to Section 7(c) below, in the event that the Participant’s employment
with the Company and its Subsidiaries is terminated for any reason, any unvested
portion of the Option shall be forfeited and all of the Participant’s rights
hereunder with respect to such unvested portion of the Option shall terminate as
of the effective date of termination (the “Termination Date”) (unless otherwise
provided for by the Committee in accordance with the Plan).


(b)If the Participant’s employment is terminated by the Company or any
Subsidiary with Cause or by the Participant when grounds existed for Cause at
the time thereof, the vested and unvested portions of the Option shall terminate
as of the Termination Date.


(c)The Option shall become immediately vested and exercisable as to all of the
Shares subject to the Option if the Participant’s employment with the Company
and its Subsidiaries shall be terminated:


(i)by the Company or any Subsidiary due to or during Participant’s Disability or
due to Participant’s death; or


(ii)by the Company or any Subsidiary without Cause if such termination of
Participant’s employment occurs within 12 months following a Change in Control
(for the avoidance of doubt, a Change in Control alone shall not, also, result
in any vesting hereunder).



2

--------------------------------------------------------------------------------




(d)In the event of (i) the Participant’s employment with the Company and its
Subsidiaries is terminated by the Company due to death or Disability, each
outstanding vested Option shall remain exercisable for one year thereafter (but
in no event beyond the Option Period) and (ii) the Participant’s employment with
the Company and its Subsidiaries is terminated for any other reason (subject to
Section 7(b)), each outstanding vested Option shall remain exercisable for
ninety (90) days thereafter (but in no event beyond the Option Period); provided
that, in each case, the Option Period shall expire immediately upon the
occurrence of a Restrictive Covenant Violation.


(e)The Participant’s rights with respect to the Option shall not be affected by
any change in the nature of the Participant’s employment so long as the
Participant continues to be an employee of the Company or any of its
Subsidiaries. Whether (and the circumstances under which) employment has been
terminated and the determination of the Termination Date for the purposes of
this Agreement shall be determined by the Committee (or, with respect to any
Participant who is not a director or “officer” as defined under Rule 16a-1(f)
under the Securities Exchange Act of 1934, as amended, its designee, whose good
faith determination shall be final, binding and conclusive; provided, that such
designee may not make any such determination with respect to the designee’s own
employment for purposes of the Option).


8.Restrictions on Transfer. The Participant may not assign, alienate, pledge,
attach, sell or otherwise transfer or encumber the Option or the Participant’s
right under the Option to receive Shares, except other than by will or by the
laws of descent and distribution and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or an Affiliate; provided that the designation
of a beneficiary (if permitted by the Committee) shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.


9.Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant Violation
occurs or the Company discovers after a termination of employment that grounds
existed for Cause at the time thereof, then Participant shall be required, in
addition to any other remedy available (on a non-exclusive basis), to pay to the
Company, within 10 business days of the Company’s request to Participant
therefor, an amount equal to the excess, if any, of (a) the aggregate after-tax
proceeds (taking into account all amounts of tax that would be recoverable upon
a claim of loss for payment of such proceeds in the year of repayment)
Participant received upon the sale or other disposition of, or distributions in
respect of, the Options and any Shares acquired in respect thereof over (b) the
aggregate Cost (if any) of such Shares. For purposes of this Agreement, “Cost”
means, in respect of any Share, the amount paid by Participant for the Share
(excluding, for the avoidance of doubt, any Withholding Taxes), as
proportionately adjusted for corporate transactions and other recapitalizations
and less the amount of any dividends or distributions made with respect to the
Share; provided that Cost may not be less than zero. Any reference in this
Agreement to grounds existing for a termination of employment with Cause shall
be determined without regard to any notice period, cure period, or other
procedural delay or event required prior to finding of or termination with,
Cause. The Option and all proceeds of the Option shall be subject to the
Company’s Clawback Policy, as in effect from time to time, to the extent
Participant is a director or “officer” as defined under Rule 16a-1(f) of the
Securities Exchange Act of 1934, as amended.


10.No Right to Continued Employment. Neither the Plan nor this Agreement nor the
Participant’s receipt of the Option hereunder shall impose any obligation on the
Company or any Affiliate to continue the employment or engagement of the
Participant. Further, the Company or any Affiliate (as applicable) may at any
time terminate the employment or engagement of such Participant, free from any
liability or claim under the Plan or this Agreement, except as otherwise
expressly provided herein.


11.Adjustments. The terms of this Agreement, including, without limitation, (a)
the number of Shares subject to the Option and (b) the Exercise Price specified
herein, shall be subject to adjustment in accordance with Section 12 of the
Plan.


12.Award Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option granted hereunder is subject to the Plan. The terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.


13.Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.


14.Governing Law; Venue; Language. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and performed wholly within the State of Delaware,
without giving effect to the conflict of laws provisions thereof. Any suit,
action or proceeding with respect to this Agreement (or any provision
incorporated by reference), or any judgment entered by any court in respect of
any thereof, shall be brought in

3

--------------------------------------------------------------------------------




any court of competent jurisdiction in the State of New York or the State of
Delaware, and each of the Participant, the Company, and any transferees who hold
a portion of the Option pursuant to a valid assignment, hereby submits to the
exclusive jurisdiction of such courts for the purpose of any such suit, action,
proceeding, or judgment. Each of the Participant, the Company, and any
transferees who hold a portion of the Option pursuant to a valid assignment
hereby irrevocably waives (a) any objections which it may now or hereafter have
to the laying of the venue of any suit, action, or proceeding arising out of or
relating to this Agreement brought in any court of competent jurisdiction in the
State of Delaware or the State of New York, (b) any claim that any such suit,
action, or proceeding brought in any such court has been brought in any
inconvenient forum and (c) any right to a jury trial. If the Participant has
received a copy of this Agreement (or the Plan or any other document related
hereto or thereto) translated into a language other than English, such
translated copy is qualified in its entirety by reference to the English version
thereof, and in the event of any conflict the English version will govern.


15.Successors in Interest. Any successor to the Company shall have the benefits
of the Company under, and be entitled to enforce, this Agreement. Likewise, the
Participant’s legal representative shall have the benefits of Participant under,
and be entitled to enforce, this Agreement. All obligations imposed upon the
Participant and all rights granted to the Company under this Agreement shall be
final, binding and conclusive upon the Participant’s heirs, executors,
administrators and successors.


16.Data Privacy Consent. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Option grant materials by and among, as applicable, the Participant’s employer
or contracting party (the “Employer”) and the Company for the exclusive purpose
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that the Company may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, work location and phone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, hire date, any shares of stock or directorships
held in the Company, details of all awards or any other entitlement to shares
awarded, cancelled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Personal Data”). The Participant understands that Personal Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, now or in the future, that these
recipients may be located in the Participant’s country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Participant’s country. The Participant understands that the Participant
may request a list with the names and addresses of any potential recipients of
the Personal Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Personal Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Personal Data will
be held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view Personal Data, request additional information
about the storage and processing of Personal Data, require any necessary
amendments to Personal Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative. Further, the Participant understands that the
Participant is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke the
Participant’s consent, the Participant’s employment status or service and career
with the Employer will not be adversely affected; the only consequence of the
Participant’s refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant Options or other equity awards to the
Participant or administer or maintain such awards. Therefore, the Participant
understands that refusing or withdrawing the Participant’s consent may affect
the Participant’s ability to participate in the Plan. For more information on
the consequences of Participant’s refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact the Participant’s
local human resources representative.


17.Restrictive Covenants. Participant acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its Affiliates and
accordingly agrees to the provisions of Appendix A to this Agreement (the
“Restrictive Covenants”). For the avoidance of doubt, the Restrictive Covenants
contained in this Agreement are in addition to, and not in lieu of, any other
restrictive covenants or similar covenants or agreements between the Participant
and the Company or any of its Affiliates.


18.Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Option evidenced
hereby, the Participant expressly acknowledges that (a) the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) the grant of the Option is a one-time benefit that does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (c) all determinations with respect to future option grants, if
any, including the grant date, the number of Shares granted, the exercise price
and the exercise date or dates, will be at the sole discretion of the Company;
(d) the Participant’s participation in the Plan is voluntary; (e) the value of
the Option is an extraordinary item of compensation that is outside the scope of
the

4

--------------------------------------------------------------------------------




Participant’s employment contract, if any, and nothing can or must automatically
be inferred from such employment contract or its consequences; (f) Options are
not part of normal or expected compensation for any purpose and are not to be
used for calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments, the Participant waives any claim on such basis and, for the
avoidance of doubt, the Option shall not constitute an “acquired right” under
the applicable law of any jurisdiction; (g) if the underlying Shares do not
increase in value, the Option will have no value; (h) if the Participant
exercises the Option and acquires Shares, the value of such Shares may increase
or decrease in value, even below the exercise price; and (i) the future value of
the underlying Shares is unknown and cannot be predicted with certainty. In
addition, the Participant understands, acknowledges and agrees that the
Participant will have no rights to compensation or damages related to option
proceeds in consequence of the termination of the Participant’s employment for
any reason whatsoever and whether or not in breach of contract.


19.Award Administrator. The Company may from time to time designate a third
party (an “Award Administrator”) to assist the Company in the implementation,
administration and management of the Plan and any Options granted thereunder,
including by sending Award Notices on behalf of the Company to Participants, and
by facilitating through electronic means acceptance of Agreement by Participants
and Option exercises by Participants.


20.Book Entry Delivery of Shares. Whenever reference in this Agreement is made
to the issuance or delivery of certificates representing one or more Shares, the
Company may elect to issue or deliver such Shares in book entry form in lieu of
certificates.


21.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


22.Acceptance and Agreement by the Participant. By accepting this Option
(including through electronic means), the Participant agrees to be bound by the
terms, conditions, and restrictions set forth in the Plan, this Agreement, and
the Company’s policies, as in effect from time to time, relating to the Plan.
For the avoidance of doubt, the Participant's failure to accept this Agreement
shall not affect the Participant’s continuing obligations under any other
agreement between the Company and the Participant.


23.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


24.Appendices For Non-U.S. Participants. Notwithstanding any provisions in this
Agreement, Participants residing and/or working outside the United States shall
be subject to the Terms and Conditions for Non-U.S. Participants attached hereto
as Appendix B and to any Country-Specific Terms and Conditions for the
Participant's country attached hereto as Appendix C. If the Participant
relocates from the United States to another country, the Terms and Conditions
for Non-U.S. Participants and the applicable Country-Specific Terms and
Conditions will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. Moreover, if the Participant relocates between
any of the countries included in Country-Specific Terms and Conditions, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Terms and Conditions for Non-U.S. Participants and the Country-Specific Terms
and Conditions constitute part of this Agreement.


25.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, on the Option
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


26.Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant in the Plan.




[Signatures follow]

5

--------------------------------------------------------------------------------






 
HILTON WORLDWIDE HOLDINGS INC.
 
By:
 
 
 
 
 
 
By:
 
 
 
 
 











Acknowledged and Agreed
as of the date first written above:






______________________________
Participant Signature
Name:
Acceptance Date:

6

--------------------------------------------------------------------------------




Exhibit A


Hilton Worldwide Holdings Inc.
Nonqualified Stock Option Award Notice






Participant: [Participant Name]


Date of Grant: [Grant Date]


Vesting Start Date: [Grant Date]


Exercise Price: [Grant Price]


Number of Shares Subject to Option: [Number of Shares Granted] shares


Vesting Schedule:


The Option shall become vested and exercisable with respect to 1/3rd of the
total number of shares covered by the Option on each of the first anniversary of
the Date of Grant, the second anniversary of the Date of Grant, and the third
anniversary of the Date of Grant, subject to the Participant’s continued
employment through the applicable vesting date. If the number of shares is not
evenly divisible by three, then no fractional share shall vest and the
installments shall be as equal as possible with the smaller installments vesting
first. Each such right of purchase shall be cumulative and shall continue,
unless sooner exercised or terminated as herein provided, during the remaining
period of the Exercise Term.

1

--------------------------------------------------------------------------------




Appendix A
Restrictive Covenants


1.Non-Competition; Non-Solicitation.


(a)Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees as follows:


(i)During Participant’s employment with the Company or its Affiliates (the
“Employment Term”) and for a period of one year following the date Participant
ceases to be employed by the Company or any Affiliate (the “Restricted Period”),
Participant will not, whether on Participant’s own behalf or on behalf of or in
conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Restricted Group in the Business, the business of any then
current or prospective client or customer with whom Participant (or his direct
reports) had personal contact or dealings on behalf of the Company or any
Affiliate during the one-year period preceding Participant’s termination of
employment.


(ii)During the Restricted Period, Participant will not directly or indirectly:


(A)engage in the Business providing services in the nature of the services
Participant provided to the Company at any time in the one year prior to the
termination of Participant's employment, for a Competitor;


(B)enter the employ of, or render any services to, a Competitor, except where
such employment or services do not relate in any manner to the Business;


(C)acquire a financial interest in, or otherwise become actively involved with,
a Competitor, directly or indirectly, as an individual, partner, shareholder,
officer, director, principal, agent, trustee or consultant; or


(D)intentionally and adversely interfere with, or attempt to adversely interfere
with, business relationships between the members of the Restricted Group and any
of their clients, customers, suppliers, partners, members or investors.


(iii)Notwithstanding anything to the contrary in this Appendix A, Participant
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in a Business (including, without limitation, a Competitor) which
are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Participant (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 2% or more of any class of securities of such Person.


(iv)During the Restricted Period, Participant will not, whether on Participant’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:


(A)solicit or encourage any executive-level employee of the Restricted Group,
with whom Participant has had material business contact during the Employment
Term or, if no longer an employee, in the one year prior to the termination of
Participant’s employment with the Company or any of its Subsidiaries to leave
the employment of the Restricted Group to become affiliated in any respect with
a Competitor or otherwise be engaged in the Business; or


(B)hire any such executive-level employee to become affiliated in any respect
with a Competitor or otherwise be engaged in the Business and with whom
Participant had material business contact in the one year prior to the
termination of Participant’s employment with the Company, who (x) was employed
by the Restricted Group as of the date of Participant’s termination of
employment with the Company or any Affiliate or (y) left the employment of the
Restricted Group within one year after, the termination of Participant’s
employment with the Company or any Affiliate.


(v)For purposes of this Agreement:


(A)“Restricted Group” shall mean, collectively, the Company and its Subsidiaries
and, to the extent engaged in the Business, their respective Affiliates,
provided, however, that for the purposes of this

1

--------------------------------------------------------------------------------




definition, an “Affiliate” shall not include any portfolio company of The
Blackstone Group L.P. or its Affiliates(other than the Company and its
Subsidiaries).


(B)“Business” shall mean the business of owning, operating, managing and/or
franchising hotel and lodging properties and timeshares.


(C)“Competitor” shall mean (x) during the Employment Term and, for a period of
six months following the date Participant ceases to be employed by the Company,
any person engaged in the Business and (y) thereafter, any major global hotel
brand engaged in the Business, including Intercontinental Hotels Group, Marriot
International Wyndham Worldwide, Choice Hotels International, Accor Company,
Starwood Hotels & Resorts, Best Western Company, Carlson Hospitality Company,
Hyatt, G6 Hospitality and LQ Management LLC.


(b)It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Appendix A is
an unenforceable restriction against Participant, the provisions of this
Appendix A shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restric-tion contained in this Appendix
A is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. Notwithstanding the foregoing, if
Participant’s principal place of employment on the date hereof is located in
Virginia, then then this Section 1(b) of this Appendix A shall not apply
following Participant’s termination of employment to the extent any such
provision is prohibited by applicable Virginia law.


(c)The period of time during which the provisions of this Section 1 shall be in
effect shall be extended by the length of time during which Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.


(d)Notwithstanding the foregoing, if Participant’s principal place of employment
on the date hereof is located in California, then the provisions of this Section
1 shall not apply following Participant’s termination of employment to the
extent any such provision is prohibited by applicable California law.


2.Confidentiality; Non-Disparagement; Intellectual Property.


(a)Confidentiality.


(i)Participant will not at any time (whether during or after Participant’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
or any Affiliate (other than its professional advisers who are bound by
confidentiality obligations or otherwise in performance of Participant’s duties
under Participant’s employment and pursuant to customary industry practice), any
non-public, proprietary or confidential information --including without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals --
concerning the past, current or future business, activities and operations of
the Company, its Subsidiaries or Affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.


(ii)“Confidential Information” shall not include any information that is (a)
generally known to the industry or the public other than as a result of
Participant’s breach of this covenant; (b) made legitimately available to
Participant by a third party without breach of any confidentiality obligation of
which Participant has knowledge; or (c) required by law to be disclosed;
provided that, unless otherwise provided under applicable law, with respect to
subsection (c) Participant shall give prompt written notice to the Company of
such requirement, disclose no more information than is so required, and
reasonably cooperate with any attempts by the Company to obtain a protective
order or similar treatment.


(iii)Except as required by law, Participant will not disclose to anyone, other
than Participant’s family (it being understood that, in this Agreement, the term
“family” refers to, Participant’s spouse, minor children, parents and

2

--------------------------------------------------------------------------------




spouse’s parents) and advisors, the existence or contents of this Agreement;
provided that Participant may disclose to any prospective future employer the
provisions of this Appendix A. This Section 2(a)(iii) shall terminate if the
Company publicly discloses a copy of this Agreement (or, if the Company publicly
discloses summaries or excerpts of this Agreement, to the extent so disclosed).


(iv)Upon termination of Participant’s employment with the Company or any
Affiliate for any reason, Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its Subsidiaries or Affiliates; and (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in Participant’s possession or control (including any of
the foregoing stored or located in Participant’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential
Information, except that Participant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information.


(b)Non-Disparagement. During Participant’s Employment Term and at all times
thereafter (including following the termination of Participant’s Employment Term
for any reason), Participant will not to intentionally make any statement that
criticizes, ridicules, disparages or is otherwise derogatory of the Company, any
of its Affiliates, or any of their respective officers, directors, stockholders,
employees or other service providers, or any product or service offered by the
Company or any of its Affiliates; provided, however, that nothing contained in
this Section 2(b) shall preclude Participant from providing truthful testimony
in any legal proceeding, or making any truthful statement (i) to any
governmental agency; (ii) as required or permitted by applicable law or
regulation; (iii) as required by court order or other legal process; or (iv)
after the Restricted Period, for any legitimate business reason.


(c)Intellectual Property.


(i)If Participant has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Participant’s employment by the Company or any Affiliate, that
are relevant to or implicated by such employment (“Prior Works”), Participant
hereby grants the Company a perpetual, non-exclusive, royalty-free, worldwide,
assignable, sublicensable license under all rights and intellectual property
rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company’s current and future business.


(ii)If Participant creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Participant’s employment by the Company and within the scope of such employment
and with the use of any Company resources (“Company Works”), Participant shall
promptly and fully disclose same to the Company and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.


(iii)Participant shall take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works. If the Company is unable for any
other reason, after reasonable attempt, to secure Participant’s signature on any
document for this purpose, then Participant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and in Participant’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
required in connection with the foregoing.


(iv)Participant shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party.
Participant shall comply with all relevant policies and guidelines of the
Company that are from time to time previously disclosed to Participant,
including regarding the protection of Confidential Information and intellectual
property and potential conflicts of interest. Participant acknowledges that the
Company may amend any such policies and guidelines from time to time, and that
Participant remains at all times bound by their

3

--------------------------------------------------------------------------------




most current version from time to time previously disclosed to Participant.


The provisions of Section 2 hereof shall survive the termination of
Participant’s employment for any reason (except as otherwise set forth in
Section 2(a)(iii) hereof).



4

--------------------------------------------------------------------------------




APPENDIX B


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT


TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS




Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Nonqualified Stock Option Agreement.


1.Responsibility for Taxes. This provision supplements Section 6 of the
Nonqualified Stock Option Agreement:


(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Employer the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the Participant’s participation in the Plan
and legally applicable to the Participant (“Tax-Related Items”) is and remains
the Participant’s responsibility and may exceed the amount actually withheld by
the Company or the Employer. The Participant further acknowledges that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including, but not limited to, the grant, vesting or exercise of
the Option, the subsequent sale of Shares acquired pursuant to such exercise and
the receipt of any dividends and/or any other distributions; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable or tax
withholding event, as applicable, the Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.


(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by:


(i)withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer; or


(ii)withholding from proceeds of the sale of Shares acquired at exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization) without
further consent; or


(iii)withholding in Shares to be issued upon exercise of the Option;
provided, however, that if the Participant is a Section 16 officer of the
Company under the Exchange Act, then the Company will withhold in Shares upon
the relevant taxable or tax withholding event, as applicable, unless the use of
such withholding method is problematic under applicable tax or securities law or
has materially adverse accounting consequences, in which case, the obligation
for Tax-Related Items may be satisfied by one or a combination of methods (i)
and (ii) above.
(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the portion of the Option that is exercised, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items.


(d)Finally, the Participant agrees to pay to the Company or the Employer, any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.

1

--------------------------------------------------------------------------------






2.Nature of Grant. This provision supplements Section 18 of the Nonqualified
Stock Option Agreement:


In accepting the grant of the Option, the Participant acknowledges, understands
and agrees that:
(a)the Option grant and the Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
services contract with the Company or any Affiliate;


(b)the Option and the Shares subject to the Option are not intended to replace
any pension rights or compensation;


(c)for purposes of the Option, the Termination Date shall be the date the
Participant is no longer actively providing services to the Company or its
Affiliates (regardless of the reason for such termination and whether or not
later to be found invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any), and unless otherwise expressly provided in this Agreement or
determined by the Company, the Participant’s right to vest in the Option under
the Plan, if any, will terminate and the Participant’s right to exercise any
vested Option, if any, will be measured as of such date and will not be extended
by any notice period (e.g., the Participant’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Participant
is employed or the terms of the Participant’s employment agreement, if any); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing services for purposes of the Option grant
(including whether the Participant may still be considered to be providing
services while on a leave of absence);


(d)unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Company’s Common Stock;
and


(e)neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States Dollar that may affect the value of the Option or of any amounts
due to the Participant pursuant to the exercise of the Option or the subsequent
sale of any Shares acquired upon exercise.


3.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country of residence, the Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect his or her ability to acquire or sell Shares or rights to Shares (e.g.,
Options) under the Plan during such times as the Participant is considered to
have “inside information” regarding the Company (as defined by the laws in the
Participant’s country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant is responsible for
ensuring compliance with any applicable restrictions and is advised to consult
his or her personal legal advisor on this matter.





2

--------------------------------------------------------------------------------




APPENDIX C


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT


COUNTRY-SPECIFIC TERMS AND CONDITIONS




Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan, the Nonqualified Stock Option Agreement and the
Terms and Conditions for Non-U.S. Participants.


Terms and Conditions


This Appendix C includes additional terms and conditions that govern the Option
if the Participant resides and/or works in one of the countries listed below. If
the Participant is a citizen or resident of a country (or is considered as such
for local law purposes) other than the one in which the Participant is currently
residing and/or working or if the Participant moves to another country after
receiving the grant of the Option, the Company will, in its discretion,
determine the extent to which the terms and conditions herein will be applicable
to the Participant.


Notifications


This Appendix C also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2014. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information in this Appendix C as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time that the Option is
exercised or the Participant sells Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.


If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the Option, the
information contained herein may not be applicable to the Participant in the
same manner.


SINGAPORE


Notifications


Securities Law Information. The grant of Option is being made to the Participant
in reliance on the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Participant should note that the Option is subject to section 257
of the SFA and the Participant will not be able to make any subsequent sale in
Singapore, or any offer of such subsequent sale of the Shares underlying the
Option, unless such sale or offer in Singapore is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA.


Director Notification Obligation. Directors, associate directors or shadow
directors of a Singapore Affiliate are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify such entity in writing within two business days of any of
the following events: (i) the acquisition or disposal of an interest (e.g.,
Option granted under the Plan or Shares) in the Company or any Affiliate, (ii)
any change in previously-disclosed interests (e.g., sale of Shares), of (iii)
becoming a director, associate director or shadow director of an Affiliate in
Singapore, if the individual holds such an interest at that time.





1

--------------------------------------------------------------------------------




UNITED ARAB EMIRATES




Notifications


Securities Law Information. Participation in the Plan is being offered only to
Eligible Persons and is in the nature of providing equity incentives to Eligible
Persons. Any documents related to participation in the Plan, including the Plan,
the Agreement and any other grant documents (“Option Documents”), are intended
for distribution only to such Eligible Persons and must not be delivered to, or
relied on by, any other person. The United Arab Emirates securities or
financial/economic authorities have no responsibility for reviewing or verifying
any Option Documents and have not approved the Option Documents nor taken steps
to verify the information set out in them, and thus, are not responsible for
their content.


The securities to which this statement relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities. The Participant is
aware that he or she should, as a prospective stockholder, conduct his or her
own due diligence on the securities. The Participant acknowledges that if he or
she does not understand the contents of the Option Documents, the Participant
should consult an authorized financial advisor.




UNITED KINGDOM


Terms and Conditions


Responsibility for Taxes. This provision supplements Section 1 of the Terms and
Conditions for Non-U.S. Participants:


If payment or withholding of the income tax due is not made within ninety (90)
days of the event giving rise to the liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax will constitute a loan
owed by the Participant to the Employer, effective on the Due Date. The
Participant agrees that the loan will bear interest at the then-current Official
Rate of Her Majesty’s Revenue and Customs (“HMRC”), it will be immediately due
and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in Section 1 of the Terms and
Conditions for Non-U.S. Participants.


Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), he or she will not be eligible for such a loan to cover the income tax due
as described above. In the event that the Participant is such a director or
executive officer and the income tax is not collected from or paid by the
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable. The Participant is responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime. The Participant is responsible for
reimbursing the Company or the Employer (as applicable) for the value of any
employee national insurance contribution due on this additional benefit and
acknowledges that the Company or the Employer may recover such amount from him
or her by any of the means referred to in Section 1 of the Terms and Conditions
for Non-U.S. Participants.



2